Reasons For Allowance


Claims 1-2, 4-6, 8-10, 12-14, 16-19 and 21-23 are allowed.

Claims 3, 7, 11, 15 and 20 are cancelled.

This allowance is granted based on the applicant’s claim amendments filed with Request for Continued Examination (RCE), dated 12/22/2020.   Regarding the independent claims, the best prior art of record, alone or in combination fails to teach “wherein the time interval is a half frame, the timing information of the time interval comprises: a position of the physical broadcast channels in the time interval and a position of the synchronization signals in the time interval, wherein for a given physical broadcast channel, the timing information of the time interval comprises a position and/or a transmission order of the time unit where the physical broadcast channel is located in the time interval: and the contents in the physical broadcast channels in the time unit are the same, wherein the timing information of the time interval is explicitly indicated by one or more bits in payload of the physical broadcast channel”, in combination with other limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
3/30/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477